Citation Nr: 1107375	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-18 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD) and hiatal hernia.

2.  Entitlement to service connection for bilateral knee 
arthritis.

3.  Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 







INTRODUCTION

The Veteran had active military service from October 2001 to 
September 2005 and from January 2006 to October 2006.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The Board notes that the Veteran filed a timely notice of 
disagreement with the RO's denial of entitlement to service 
connection for flat feet and entitlement to an initial 
compensable disability rating for sinusitis.  He was issued a 
statement of the case with respect to these issues in March 2009.  
However, in his April 2009 substantive appeal, the Veteran 
expressly excluded these issues.  Therefore, an appeal with 
respect to these issues has not been perfected and the Board has 
limited its consideration accordingly.

The issues of entitlement to service connection for GERD and 
hiatal hernia and of entitlement to service connection for 
bilateral knee arthritis are addressed in the REMAND following 
the order section of this decision.


FINDING OF FACT

A back disability has not been present at any time during the 
pendency of this claim.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active 
service and its incurrence or aggravation during such service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The record reflects that prior to the initial adjudication of the 
claim, the Veteran was mailed a letter in November 2006 advising 
him of what the evidence must show and of the respective duties 
of VA and the claimant in obtaining evidence.  The November 2006 
letter also provided the Veteran with appropriate notice with 
respect to the disability-rating and effective-date elements of 
his claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  The Veteran was afforded 
an appropriate VA examination.  The Veteran has not identified 
any outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board is also unaware 
of any such evidence.

The Board will now address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war and manifests arthritis to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis
   
The Veteran asserts that in January 2006 he underwent a spinal 
tap to determine whether he had meningitis and that he has 
experienced back pain since that time.

A review of the STRs is negative for treatment for or a diagnosis 
of a low back disability at any time during the Veteran's active 
service.  

A review of the post-service medical records shows that the 
Veteran was seen at the VA Medical Center in October 2006 and 
complained of persistent low back pain.  At that time, the 
Veteran underwent an X-ray study of his spine.  There was no 
evidence of fracture or subluxation and there was no significant 
bony spurring present.  No diagnosis of a low back disability was 
made at that time.  Further review of the post-service medical 
records is negative for a diagnosis of a low back disability 
since the Veteran was separated from active service.  

In December 2006, the Veteran was afforded a VA general medical 
examination.  At that time, the examiner did not diagnose the 
Veteran with a specific low back disability.  Rather, the VA 
examiner diagnosed the Veteran with lower back pains status post 
spinal tap.

There is no medical evidence indicating that the Veteran's low 
back pain is etiologically related to his active service.  While 
the Veteran might sincerely believe that his back problems are 
related to service, his lay opinion concerning this matter 
requiring medical expertise is of no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Additionally, there is no medical evidence supporting a finding 
that the Veteran has arthritis of the lumbar spine, let alone had 
it within one year following his discharge from service.  In 
fact, there is no diagnosis of a current low back disability, 
other than pain, of record. 

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not constitute 
a disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Court has held that in order for a disability to be service 
connected, it must be present at the time a claim for VA 
disability compensation is filed or during the pendency of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
In this regard, as noted above, there is no evidence of record 
showing that the Veteran has been diagnosed with a low back 
disability. 

Accordingly, the Board must conclude that the preponderance of 
the evidence is against this claim and entitlement to service 
connection for a low back disability is not warranted.


ORDER

Entitlement to service connection for a low back disability is 
denied.


REMAND

The Board finds that additional development is required before 
the Veteran's remaining claims on appeal are decided.  

At the outset, the Board notes that a Veteran is presumed to have 
been sound upon entry into the military, except as to conditions 
noted at the time of acceptance, examination, or enrollment, or 
where clear and unmistakable evidence demonstrates that the 
condition existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

Only conditions that are recorded in physical examination reports 
are to be considered as "noted."  The Veteran's reported history 
of the pre-existence of a disease or injury does not constitute 
notation of such disease or injury, but is considered with all 
other evidence in determining if the disease or injury pre-
existed service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The Board finds that the evidence clearly and unmistakably 
establishes that the Veteran had GERD, a hiatal hernia, and 
bilateral knee arthritis prior to his entrance onto active duty.  
In this regard, the Board notes that the Veteran had National 
Guard service prior to his active service and in October 2000, 
the Veteran was placed on a limited physical profile as a result 
of his GERD, hiatal hernia, and bilateral knee arthritis.  This 
was approximately one year prior to the Veteran's active service. 

The Board notes that a review of the record shows that the 
Veteran did complain of knee pain as well as problems with his 
GERD and hiatal hernia while serving on active duty.  Therefore, 
the Board finds that the Veteran should be afforded a VA 
examination to determine whether his GERD, hiatal hernia, or 
bilateral knee arthritis clearly and unmistakably was not 
aggravated by his active service.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center treatment records.  If it 
is unable to obtain any such evidence, it 
should so inform the Veteran and request 
him to submit the outstanding evidence.

2.	Then, the Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise to determine the nature of the 
Veteran's GERD and hiatal hernia.  The 
claims file must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion as to whether the 
Veteran's GERD and hiatal hernia, which 
pre-existed his active service, clearly 
and unmistakably underwent no chronic 
increase in severity as a result of his 
active service.

The supporting rationale for all opinions 
expressed must be provided.

3.	The Veteran should also be afforded a VA 
examination by a physician with sufficient 
expertise to determine the nature of the 
Veteran's bilateral knee arthritis.  The 
claims file must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion as to whether the 
Veteran's bilateral knee arthritis, which 
pre-existed his active service, clearly 
and unmistakably underwent no chronic 
increase in severity as a result of his 
active service.

The supporting rationale for all opinions 
expressed must be provided. 

4.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's remaining 
claims on appeal based on a de novo review 
of the record.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and he should be afforded the 
requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


